Exhibit 10.26

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “First Amendment”) is
made and entered effective as of August 25, 2015 (the “Effective Date”), by and
among AMERICAN REALTY CAPITAL VII, LLC, a Delaware limited liability company
(“Purchaser”) and COVE DEVELOPMENT, LLC, a Kentucky limited liability company,
formerly known as ARCADIAN COVE, LLC, (the “Owner”) and ARCADIAN ASSISTED
LIVING, LLC, a Kentucky limited liability company (“Operator,” and Owner and
Operator are collectively referred to as the “Seller”)).
WHEREAS, Seller and Purchaser entered into that certain Asset Purchase Agreement
dated July 6, 2015 (the “Agreement”), and Seller and Purchaser desire to further
amend the Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:


1.
Recitals and Defined Terms. The foregoing recitals are true and correct and are
incorporated herein by reference. All capitalized terms used herein and not
expressly defined shall have the meaning given to them in the Agreement.



2.
Schedules to the Agreement. For the avoidance of Doubt, the Schedules to the
Agreement as of the Effective Date are attached hereto as Exhibit A.



3.
Agreement Remains In Effect. The Agreement, as previously amended and modified
by this First Amendment, is hereby ratified and affirmed as binding and in full
force and effect.



4.
Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original. This First Amendment
may be executed by counterpart signatures and all counterpart signature pages
shall constitute a part of this Agreement. Delivery of a counterpart hereof via
facsimile transmission or by electronic mail transmission, including but not
limited to an Adobe file format document (also known as a PDF file), shall be as
effective as delivery of a manually executed counterpart hereof.



[Signature Pages Follow.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Asset Purchase Agreement as of the date first above written.
 
 
SELLER:
 
 
 
COVE DEVELOPMENT, LLC,
 
ARCADIAN ASSISTED LIVING, LLC,
a Kentucky limited liability company
 
a Kentucky limited liability company
 
 
 
By: /s/ Jackie Sielaff
 
By: /s/ Jackie Sielaff 

Name:    Jackie Sielaff
 
Name:    Jackie Sielaff

Title: Member
 
Title: Member
 
 
 
 
 
PURCHASER:
 
 
 
 
 
AMERICAN REALTY CAPITAL VII, LLC, a
 
 
Delaware limited liability company
 
 
 
 
 
By:AR CAPITAL, LLC, a Delaware limited liability company
limited
 
 
 
 
 
By: /s/ William M. Kahane 

 
 
Name:    William M. Kahane
 
 
Title:     Manager




[signature page to First Amendment to Asset Purchase Agreement]



--------------------------------------------------------------------------------






EXHIBIT A


Separately attached.

[signature page to First Amendment to Asset Purchase Agreement]

